Locher, J.,
dissenting. Although I concur with the position adopted by Justice Holmes in his dissent which follows, some additional observations are in order.
Recently this court has seemed to have overlooked the actual facts of the cases before us. This is done to create new law without regard to our institutional role as an appellate court. The readers of our opinions should, for example, review the records in Shinaver v. Szymanski (1984), 14 Ohio St. 3d 51, and the various cases consolidated in Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90. Even a cursory inspection of the records in those cases, among others, would indicate the existence of undisputed evidence mandating different legal results. Similarly, the underlying facts *399in the instant case are superficially glossed over or ignored entirely by the majority.
Ironically, this case may create “good” law in the sense that alternative liability is now the law of this state. The price we must pay for that “good” law, however, is far too high.
The majority posits that the ends justify the means regardless of the costs to the defendants who must now offer legal defense to an otherwise feckless lawsuit and be tried for the second time on summary judgment. I reject this approach and would affirm summary judgment as a matter of law.
Courts derive their power from a tradition of acting only on the facts before them. As Justice Marshall recognized in Marbury v. Madison (1803), 5 U.S. (1 Cranch) 137, 175: “It is the essential criterion of appellate jurisdiction, that it revises and corrects the proceedings in a case already instituted, and does not create that cause.”
A review of the record before us indicates that the party defendants herein could not possibly be held liable under the theory of alternative liability since no evidence was adduced to support the preliminary allegations of tortious behavior necessary to sustain the theory. The evidence presented unequivocally demonstrates that the defendant chemical companies produced a product that contained adequate warnings and could not have been anticipated to be used in the manner which caused injury to the plaintiff herein. In spite of the fact the chemical containers were clearly marked and a separate letter was sent to plaintiffs employer detailing the hazards and applications of the chemical substances, plaintiffs employer, unknown to the defendants, first placed the chemical in an unlabeled container and from that container into an unlabeled squeeze bottle. The chemical was thereafter utilized in an unventilated area for an application analogous to waxing a floor with nitroglycerine. It is inconceivable, based upon these and other uncontroverted facts that the chemical company defendants committed any acts, or failed to act, in a manner which could have proximately resulted in plaintiffs injuries.
The reputation of this court is not enhanced by placing our imprimatur on spurious allegations in an apparent obsession to change law overnight. Because the plaintiffs failed to satisfy the prerequisite to application of alternative liability, as a matter of law, by failing to present a colorable argument to support their allegations, this court once again allows an otherwise laudable doctrine to rest on a foundation of sand.
Decisions, like the one today, lend incentive to costly appeals which may benefit the attorneys and the desires of this court to change the laws of this state but certainly do not benefit the parties in interest. I can see no good reason why we should reward imaginative arguments, unsubstantiated by the facts, in order to perform a quick fix on our common law in Ohio. I also would not lend impetus to our trial and appellate courts to give their own advisory opinions in anticipation of this court’s possible deci*400sions in an effort to stave off results like those today. The majority would be better advised to act with restraint if they expect their decisions to be respected by future courts. Accordingly, I dissent.